 



Exhibit 10.18.4
THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Third Amendment to Second Amended and Restated Credit Agreement (this
“Third Amendment”) is executed effective as of June 22, 2007 (the “Effective
Date”), by and among Trinity Industries, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as the Administrative Agent (the
“Administrative Agent”), and the financial institutions parties hereto as
Lenders (individually an “Executing Lender” and collectively the “Executing
Lenders”).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Administrative Agent, the Syndication Agents,
the Documentation Agent and the Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of April 20, 2005 as amended by
that certain (i) First Amendment to Second Amended and Restated Credit Agreement
dated as of June 9, 2006 and (ii) Second Amendment to Second Amended and
Restated Credit Agreement dated as of June 21, 2006 (as amended, the “Credit
Agreement”) (unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Credit
Agreement); and
     WHEREAS, pursuant to the Credit Agreement, the Lenders have made Loans to
the Borrower; and
     WHEREAS, the Borrower has requested that the Lenders amend certain terms of
the Credit Agreement in certain respects; and
     WHEREAS, subject to the terms and conditions herein contained, the
Executing Lenders have agreed to the Borrower’s request.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Borrower, the Administrative Agent and each Executing Lender hereby agree as
follows:
     Section 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Third Amendment, and subject to the
terms and conditions contained herein, the Credit Agreement is hereby amended
effective as of the Effective Date, in the manner provided in this Section 1.
                    1.1 Additional Definitions. Section 1.01 of the Credit
Agreement is amended to add thereto in alphabetical order the definitions of
“Senior Leverage Ratio,” “Subordinated Debt,” “Subordinated Debt Documents,”
“Third Amendment” and “Total Senior Debt” which shall read in full as follows:

1



--------------------------------------------------------------------------------



 



          “Senior Leverage Ratio” means for any day, the ratio of (a) Total
Senior Debt of the Borrower and its Subsidiaries on a consolidated basis as of
the date of determination to (b) EBITDA for the Rolling Period ending on the
most recent Quarterly Date as of the date of determination, excluding EBITDA
derived from the assets pledged to (i) the TILC Conduit Indebtedness and
(ii) the ETC Indebtedness, calculated on a pro forma basis. For purposes of
calculating the Senior Leverage Ratio for any period, and provided no Revolving
Loans are then outstanding, the Borrower shall be permitted to net any
unrestricted cash then available as provided and set forth in the Borrower’s
consolidated balance sheet for such period against Total Senior Debt of the
Borrower then outstanding.
          “Subordinated Debt” means all Indebtedness of the Borrower or any of
its Subsidiaries that is permitted hereunder and is contractually subordinated
to the Lender Indebtedness on terms and conditions reasonably satisfactory to
the Administrative Agent.
          “Subordinated Debt Documents” means all agreements, documents or
instruments executed and delivered by the Borrower or any of its Subsidiaries in
connection with, or pursuant to, the issuance or incurrence of Subordinated
Debt.
          “Third Amendment” means that certain Third Amendment to Second Amended
and Restated Credit Agreement dated as of June 22, 2007, among the Borrower, the
Administrative Agent and the Executing Lenders defined therein.
          “Total Senior Debt” means, as of any date and for any period, Total
Debt of the Borrower and its Subsidiaries for such period, excluding
Subordinated Debt as of such date and for such period.
          1.2 Amendments to Definitions. The definitions of “Loan Documents,”
“Permitted Acquisition,” “Permitted Investments” and “Restricted Payment” set
forth in Section 1.01 of the Credit Agreement are amended to read in full as
follows:
          “Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, the Subsidiary Guaranties, the
Letters of Credit, any Borrowing Request, any Interest Election Request, any
Assignment and Acceptance, the Fee Letter, and all other agreements (including
Hedging Agreements) relating to this Agreement, the Loans or the Lender
Indebtedness entered into from time to time between or among the Borrower (or
any or all of its Subsidiaries) and the Administrative Agent or any Lender (or,
with respect to the Hedging Agreements, any Affiliates of any Lender), and any
document delivered by the Borrower or any of its Subsidiaries in connection with
the foregoing, as such documents, instruments or agreements may be amended,
modified or supplemented from time to time.
          “Permitted Acquisition” means (a) in the event that after giving
effect to any acquisition, the Leverage Ratio (as calculated pursuant to clause
(b) of the definition thereof), on a pro forma basis, is less than 2.75 to 1.00,
any acquisition by the Borrower or its Material Subsidiaries of the voting
securities or other equity interests, or all or any portion of the assets of any
Person, but only so long as no Default shall have occurred and be continuing at
the time of (or would result from) such acquisition, or (b) in the event that
after giving effect to any acquisition, the Leverage Ratio (as calculated
pursuant to clause (b) of the definition thereof), on

2



--------------------------------------------------------------------------------



 



a pro forma basis, is equal to or greater than 2.75 to 1.00, any acquisition by
the Borrower or its Material Subsidiaries of the voting securities or other
equity interests, or all or substantially all of the assets, of any Person (or
any division or product line of such Person), but only so long as (i) no Default
shall have occurred and be continuing at the time of (or would result from) such
acquisition and (ii) the cash Dollar Amount for all such acquisitions permitted
under this clause (b) does not exceed in the aggregate, during any Fiscal Year
of the Borrower, $100,000,000.
          “Permitted Investments” means:
     (a) obligations issued or directly and fully guaranteed or insured by the
government of the United States of America (or by any agency or instrumentality
thereof), in each case maturing within one year from the date of acquisition
thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s, and (iii) have portfolio
assets of at least $5,000,000,000;
     (f) money market funds of a Lender and/or its affiliates;
     (g) investments in auction rate securities with a rating of AAA or higher
and a maximum maturity of one year, for which the reset date will be used to
determine the maturity date; and
     (h) investments (in addition to those contemplated by clauses (a), (b),
(c), (d), (e), (f) and (g) of this definition, but expressly excluding any
repurchase of the stock or other securities of the Borrower) measured at cost on
a cumulative basis from and after the date of this Agreement (i) in the event
that after giving effect to any investment, the Leverage Ratio (as calculated
pursuant to clause (b) of the definition thereof), on a pro forma basis, is less
than 2.75 to 1.00, any investment, but only so long as no Default shall have
occurred and be continuing at the time of (or would result from) such
investment, or (ii) in the event that after giving effect to any investment, the
Leverage Ratio (as calculated pursuant to clause (b) of the definition thereof),
on a pro forma basis, is equal

3



--------------------------------------------------------------------------------



 



to or greater than 2.75 to 1.00, investments not exceeding, at any time, the
greater of (A) $50,000,000 or (B) 2.5% of the Borrower’s consolidated current
assets as determined in accordance with GAAP.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property (other than the capital stock of the
Borrower and each Subsidiary)) with respect to any shares of any class of
capital stock of the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property (other than the capital stock of the Borrower
and each Subsidiary)), including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of capital stock of the Borrower or any option,
warrant or other right to acquire any such shares of capital stock of the
Borrower.
          1.3 Amendment to Indebtedness Covenant. Section 7.01 of the Credit
Agreement is amended to add a new clause (l) thereto to read in full as follows:
  “(1) Indebtedness existing in connection with Hedging Agreements, provided
such Hedging Agreements are in compliance with Section 7.05.”
          1.4 Amendment to Investments Covenant. Section 7.04 of the Credit
Agreement is amended to read in full as follows:
     “SECTION 7.04 Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (other than securities
exercisable or convertible into, or exchangeable for, the capital stock of the
Borrower and each Subsidiary), or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
     (a) Permitted Investments;
     (b) investments by the Borrower in the capital stock of its Subsidiaries,
and investments by such Subsidiaries in the capital stock of their respective
subsidiaries;
     (c) loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary;
     (d) Guarantees constituting Indebtedness permitted by Section 7.01;
     (e) Permitted Acquisitions; and
     (f) Hedging Agreements permitted by Section 7.05.”

4



--------------------------------------------------------------------------------



 



          1.5 Amendment to Restricted Payments Covenant. Section 7.06 of the
Credit Agreement is amended to read in full as follows:
     “SECTION 7.06 Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its capital stock payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their capital stock, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, including, without limitation, pursuant to any severance packages
for management or employees of the Borrower and its Subsidiaries and approved by
the Board of Directors of the Borrower, (d) provided that after giving effect to
any payment, the Leverage Ratio (as calculated pursuant to clause (b) of the
definition thereof), on a pro forma basis, is (i) less than 2.75 to 1.00, the
Borrower may declare and pay dividends, but only so long as no Default shall
have occurred and be continuing at the time of (or would result from) such
payment, and (ii) equal to or greater than 2.75 to 1.00, the Borrower may, for
each Fiscal Year, declare and pay dividends in an aggregate amount equal to the
greater of (A) $30,000,000, or (B) 50% of the Borrower’s consolidated net income
(determined in accordance with GAAP) for such Fiscal Year, but only so long as
no Default shall have occurred and be continuing at the time of (or would result
from) such payment, (e) the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire its capital stock or other Equity of such Person with the
proceeds received from the substantially concurrent issuance of capital stock or
other Equity of such Person, and (f) provided that after giving effect to any
Restricted Payment, the Leverage Ratio (as calculated pursuant to clause (b) of
the definition thereof), on a pro forma basis, is (i) less than 2.75 to 1.00,
the Borrower may make Restricted Payments, but only so long as no Default shall
have occurred and be continuing at the time of (or would result from) such
Restricted Payment, and (ii) equal to or greater than 2.75 to 1.00, the Borrower
may make Restricted Payments, but only so long as (A) no Default shall have
occurred and be continuing at the time of (or would result from) such Restricted
Payment, and (B) the cash Dollar Amount of all such Restricted Payments
permitted under this clause (ii) does not exceed in the aggregate, during any
Fiscal Year of the Borrower, $25,000,000.”
          1.6 Amendments to Financial Covenants. Section 7.09 of the Credit
Agreement is amended as follows:
(a) Section 7.09(b) of the Credit Agreement is amended to read in full as
follows:

5



--------------------------------------------------------------------------------



 



     “(b) The Borrower will not permit the Leverage Ratio to be greater than
3.75 to 1.00 at any time.”
     (b) Section 7.09 of the Credit Agreement is further amended to add a new
clause (e) thereto to read in full as follows:
     “(e) The Borrower will not permit the Senior Leverage Ratio to be greater
than 2.75 to 1.00 at any time.”
          1.7 Amendment to Modification of Debt Documents Covenant. Section 7.11
of the Credit Agreement is amended to read in full as follows:
     “SECTION 7.11 Modifications to Debt Documents; Payment Restrictions. The
Borrower will not, and will not permit any of its Subsidiaries to,
     (a) amend, modify, or waive any covenant contained in any of the Senior
Unsecured Debt Documents or Subordinated Debt Documents if the effect of such
amendment, modification, or waiver would be to make the terms of any such Senior
Unsecured Debt Document or Subordinated Debt Document materially more onerous to
the Borrower or any of its Subsidiaries; or
     (b) amend, modify, or waive any provision of the Senior Unsecured Debt
Documents or Subordinated Debt Documents if the effect of such amendment,
modification or waiver (i) subjects the Borrower or any of its Subsidiaries to
any additional material obligation, (ii) increases the principal of or rate of
interest on any Senior Unsecured Note or Subordinated Debt, (iii) accelerates
the date fixed for any payment of principal or interest on any Senior Unsecured
Note or Subordinated Debt, or (iv) would change the percentage of holders of
such Senior Unsecured Notes or Subordinated Debt required for any such
amendment, modification, or waiver from the percentage required on the Effective
Date.”
     Section 2. Effectiveness of Amendment. This Third Amendment shall be
effective automatically and without the necessity of any further action by the
Administrative Agent, the Borrower or any Lender when counterparts hereof have
been executed by the Administrative Agent, the Borrower and the Required
Lenders, and each of the following conditions to the effectiveness hereof have
been satisfied:
       (a) the representations and warranties contained herein and in all other
Loan Documents, as amended hereby, shall be true and correct in all material
respects as of the Effective Date as if made on the Effective Date, except for
such representations and warranties limited by their terms to a specific date;

6



--------------------------------------------------------------------------------



 



     (b) after giving effect to this Third Amendment, no Default or Event of
Default shall exist;
     (c) all proceedings taken in connection with the transactions contemplated
by this Third Amendment and all documentation and other legal matters incident
thereto shall be satisfactory to the Administrative Agent and its counsel; and
     (d) upon execution of this Third Amendment by the Required Lenders, the
Borrower shall have paid to the Administrative Agent, for the benefit of the
Executing Lenders, a fee in the amount of $5,000 for each Executing Lender.
     Section 3. Representations and Warranties of the Borrower. To induce the
Executing Lenders and the Administrative Agent to enter into this Third
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and the Lenders as follows:
          3.1 Reaffirmation of Representations and Warranties. Each
representation and warranty of the Borrower contained in the Credit Agreement
and the other Loan Documents is true and correct in all material respects on the
date hereof after giving effect to the amendments set forth in Section 1 hereof.
          3.2 Due Authorization, No Conflicts. The execution, delivery and
performance by the Borrower of this Third Amendment are within the Borrower’s
corporate powers, have been duly authorized by necessary action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not violate or constitute a default under any provision of
applicable law or any material agreement binding upon the Borrower or its
Subsidiaries, or result in the creation or imposition of any Lien upon any of
the assets of the Borrower or its Subsidiaries except for Permitted
Encumbrances.
          3.3 Validity and Binding Effect. This Third Amendment constitutes the
valid and binding obligations of the Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          3.4 No Defenses. The Borrower has no defenses to payment, counterclaim
or rights of set-off with respect to the indebtedness, obligations and
liabilities of the Borrower under the Loan Documents existing on the date
hereof.
          3.5 Absence of Defaults. After giving effect to the amendments set
forth in Section 1 hereof, neither a Default nor an Event of Default has
occurred which is continuing.
     Section 4. Miscellaneous.
          4.1 Reaffirmation of Loan Documents. Any and all of the terms and
provisions of the Credit Agreement and the other Loan Documents shall, except as
amended and

7



--------------------------------------------------------------------------------



 




modified hereby, remain in full force and effect. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner
adversely affect or impair the indebtedness, obligations and liabilities of the
Borrower under the Loan Documents.
          4.2 Parties in Interest. All of the terms and provisions of this Third
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
          4.3 Counterparts. This Third Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Third Amendment until counterparts hereof have been
executed by the Borrower and the Required Lenders. Facsimiles or other
electronic communications (e.g., pdf) shall be effective as originals.
          4.4 Complete Agreement. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
          4.5 Headings. The headings, captions and arrangements used in this
Third Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Third Amendment, nor
affect the meaning thereof.
     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed by their respective authorized officers on the date and year
first above written.
[Signature Pages Follow]

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  TRINITY INDUSTRIES, INC.    
 
           
 
  By:   /s/ James E. Perry    
 
  Name:  
James E. Perry 
   
 
           
 
  Title:   Vice President and Treasurer    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 




SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  JPMORGAN CHASE BANK, N.A., individually and as Administrative
Agent    
 
           
 
  By:   /s/ Brian McDougal    
 
  Name:  
Brian McDougal 
   
 
           
 
  Title:   Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  Amegy Bank National Association  ,               as a Lender  
 
 
           
 
  By:   /s/ Melinda N. Jackson    
 
  Name:  
Melinda N. Jackson 
   
 
           
 
  Title:   Senior Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  Bank of America, N.A., as a Lender    
 
           
 
  By:   /s/ Allison W. Connally    
 
  Name:  
Allison W. Connally 
   
 
           
 
  Title:   Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  DRESDNER BANK AG, ACTING
THROUGH ITS LENDING OFFICE
DRESDNER BANK AG, NEW YORK BRANCH    
 
           
 
  By:   /s/ Brian Smith    
 
  Name:  
Brian Smith 
   
 
           
 
  Title:   Managing Director    
 
           
 
           
 
  By:   /s/ Mark McGuigan    
 
  Name:  
Mark McGuigan 
   
 
           
 
  Title:   Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  Wachovia Bank, National Association,         as a Lender    
 
           
 
  By:   /s/ James Travagline    
 
  Name:  
James Travagline 
   
 
           
 
  Title:   Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  Bank of Texas,         as a Lender    
 
           
 
  By:   /s/ Bianca A. Gulberti    
 
  Name:  
Bianca A. Gulberti 
   
 
           
 
  Title:   Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  The Royal Bank of Scotland plc,         as a Lender    
 
           
 
  By:   /s/ William McGinty    
 
  Name:  
William McGinty 
   
 
           
 
  Title:   Senior Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  CREDIT SUISSE, CAYMAN ISLANDS         BRANCH, as a Lender    
 
           
 
  By:   /s/ Karl Studer    
 
  Name:  
Karl Studer 
   
 
           
 
  Title:   Director    
 
           
 
           
 
           
 
  By:   /s/ Petra Jaek    
 
  Name:  
Petra Jaek 
   
 
           
 
  Title:   Assistant Vice President    
 
           

[Signature Page]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
TO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
TRINITY INDUSTRIES, INC.
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE FINANCIAL INSTITUTIONS PARTIES THERETO AS LENDERS

                  Lloyds TSB Bank plc    
 
           
 
  By:   /s/ Mario Del Duce    
 
  Name:  
Mario Del Duce 
   
 
           
 
  Title:   Associate Director    
 
      Corporate Banking USA D029    
 
           
 
           
 
  By:   /s/ Windsor R. Davies    
 
  Name:  
Windsor R. Davies 
   
 
           
 
  Title:   Managing Director    
 
      Corporate Banking USA D061    
 
           

[Signature Page]

 